Title: From Thomas Jefferson to William Short, 1 June 1793
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia June 1. 1793.

The bearer hereof is Major Jackson, formerly of the army, and afterwards of the President’s family. Supposing it possible he may see you at Madrid, I with pleasure make him known to you, as a gentleman of information talents and worth. He merits well any attentions you can shew him, and I also will be thankful for them. Should he, from the circumstances of the times, need your official interferences, I am sure that, as one among our best citizens, he will have the benefit of them. I am with sincere and constant attachment Dear Sir Your affectionate friend

Th: Jefferson

